Citation Nr: 0930628	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of an 
injury to the left side of the body.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a disability 
claimed as facial pain.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from February 1942 to November 
1945.  

By rating actions in February and August 1992, the RO denied 
service connection for residuals of an injury to the left 
side of the body and facial pain.  The Veteran and his 
representative were notified of these decisions and did not 
appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from a May 1997 rating 
decision which found that new and material evidence had not 
been submitted to reopen the claims of service connection for 
residuals of an injury to the left side of the body and 
residuals of a facial injury including chronic facial pain.  
A personal hearing at the RO was held in November 1997.  In 
August 2004, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
issues on appeal for additional development in September 
2007.  


FINDINGS OF FACT

1.  Service connection for residuals of an injury to the left 
side of the body and facial pain was last finally denied by 
an unappealed rating decision by the RO in August 1992.  

2.  The evidence received since the August 1992 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for residuals of an injury to the left 
side of the body and a disability claimed as facial pain.  


CONCLUSIONS OF LAW

1.  The August 1992 RO decision which denied service 
connection for residuals of an injury to the left side of the 
body and facial pain is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2008); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for residuals of an injury to 
the left side of the body.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2008).  

3.  New and material evidence has not been received to reopen 
the claim of service connection for a disability claimed as 
facial pain.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

In this case, letters dated in January and July 2002 were 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board is cognizant that the notification letters 
did not comply fully with the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, this was not prejudicial to 
him, since the Veteran was subsequently provided adequate 
notice, the claim was readjudicated, and a supplemental 
statement of the case (SSOC) was promulgated in June 2009.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the statement of 
the case or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the September 2007 Board remand and the November 2007 
notice letter included an explanation as to the basis for the 
prior denial of the Veteran's claims; the evidence necessary 
to reopen the claims and to establish service connection for 
residuals of an injury to the left side body and facial pain.  
The Veteran was also notified of what information and 
evidence that VA will seek to provide; what information and 
evidence he was expected to provide, and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service; of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran also 
testified before the undersigned member of the Board at the 
RO in August 2004.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  



Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim 
for a low back disability, the Board must first rule on the 
matter of reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for residuals of an injury 
to the left side of the body and facial pain was last finally 
denied by the RO in August 1992.  There was no appeal of this 
rating decision, and it became final.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  However, this amendment is effective only for 
claims filed on or after August 29, 2001.  The Veteran's 
request to reopen his claims was received in May 1996.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Initially, it should be noted that the Veteran was denied 
service connection by the RO for a number of physical 
disabilities involving various body parts, including his 
right knee, neck, both hips, right side of his body, ankle, 
right testicle, and eyes.  Service connected has been 
established for a left knee sprain and generalized anxiety 
disorder.  

Concerning the current issues on appeal, the Veteran contends 
that he injured the left side of his body during bayonet 
training in Europe, and that his facial pain was due to 
battery acid that was splashed on his face when he was being 
trained in Morse code while in North Africa during World War 
II although the record on appeal indicates that the Veteran's 
primary duty in service was in construction.  The evidence of 
record at the time of the February and August 1992 rating 
decisions which denied service connection for the 
disabilities, included the Veteran's service treatment 
records, multiple VA examination reports from 1954 to 1992, 
VA and private treatment records from 1978 to 1991, and a 
transcript of a November 1981 RO hearing.  

The Veteran's service treatment records were negative for any 
complaints, treatment, or diagnosis referable to any injury 
to the left side of his body or face.  Although the VA and 
private medical reports showed that the Veteran was treated 
for various maladies subsequent to service, including back 
and bilateral knee and leg problems, there was no evidence of 
any abnormalities or diagnosis referable to residuals of an 
injury to the left side of the body or face.  As noted above, 
prior to the receipt of his claim in May 1988, including at 
the RO hearing in November 1981, the Veteran never mentioned 
any history of an injury to the left side of his body or that 
he had any facial problems, other than some dental issues, 
for which he was granted service connection for treatment 
purposes in March 1950.  

Service connection for residuals of an injury to the left 
side of his body and facial pain was denied by the RO in 
February and August 1992, on the basis that there was no 
evidence of an injury or disability in service or subsequent 
thereto, and no evidence of a current disability involving 
the left side of the Veteran's body or face.  The Veteran and 
his representative were notified of the decision and did not 
appeal.  

The evidence added to the record since the August 1992 rating 
action includes several VA examination reports from 1992 to 
the present, VA and private outpatient notes from 1993 to the 
present, and a transcript of a hearing before the undersigned 
acting member of the Board in August 2004.  

Concerning his testimony, while the Veteran believes that he 
has residuals of an injury to the left side body and facial 
pain which are related to service, he is not competent to 
offer a medical opinion, nor does any such testimony provide 
a sufficient basis for reopening a previously disallowed 
claim in this case.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

The additional medical evidence is neither new nor material 
and does not offer any new probative information showing that 
the Veteran has a current disability involving the left side 
of his body or face which is related to service.  The 
evidence previously considered failed to show any complaints, 
treatment, or abnormalities involving an injury to the left 
side of the Veteran's body or face in service, or any 
pertinent abnormalities at the time of the prior final rating 
decision in 1992.  The evidence added to the record since 
1992, includes additional supplemental reports showing 
treatment for numerous maladies involving various body parts 
and systems, but does not include any competent evidence that 
any claimed disability is related to service or any incident 
therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).  

As a whole, the additional medical evidence does not offer 
any new and probative information showing that the Veteran 
has a disability at present which is related to service, and 
is essentially cumulative of evidence already of record.  
Accordingly, a basis to reopen the claims of service 
connection for residuals of an injury to the left side of the 
body and facial pain have not been presented.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  




ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of an injury to 
the left side of the body, the appeal is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a disorder claimed as 
facial pain, the appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


